Case 2:20-cv-00050-LGW-BWC Document 19 Filed 03/10/21 Page 1 of 1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

RONALD ZEBROWSKI,

Petitioner,

JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: CV220-050
WARDEN LINDA GETER,

Respondent.

Cc Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

1 Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered this 10th day of March 2021, the Magistrate
Judge's Report and Recommendation is ADOPTED as the Order of the Court. Therefore,
Respondent's motion to dismiss is GRANTED, Petitioner's 28 U.S.C. § 2241 petition is DENIED,

and Petitioner is DENIED in forma pauperis status on appeal. This case stands CLOSED.

Approved by:

 

ON. LISX GODBEY WOOD, JUD
NITED STATES DISTRICT cour

HERN DISTRICT OF GEORGIA

 

 

 

 

MV paifesitn [o, te c/ John E. Triplett, Acting Clerk
Date L Clerk
(By) Deputy Clerk °

GAS Rev 10/2020
